         Case 1:19-cv-10477-JGD Document 11-1 Filed 06/12/19 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS


MATTHEW SILVERMAN, et al.,                     )
                                               )
                  Plaintiff,                   )
        v.                                     )             CIVIL ACTION
                                               )             NO. 19-10477-JGD
MY FINANCIAL SOLUTIONS, LLC,                   )
MIRABELLA GROUP, INC. d/b/a                    )
FIVE MARKETING GROUP, and                      )
ANGELA MIRABELLA,                              )
                                               )
                  Defendant.                   )



                                STANDING ORDER REGARDING
                               MOTIONS FOR DEFAULT JUDGMENT

DEIN, M.J.

        A Notice of Default has been issued to the defendant(s) upon request of the plaintiff(s)
in this action.
        In anticipation of a Motion for Entry of Default Judgment being filed, counsel are
advised of the following requirements for submission of such motion in order to ensure
compliance with Rule 55 of the Federal Rules of Civil Procedure:
        1.        A party making a motion for default judgment shall comply with all the
requirements of Fed. R. Civ. P. 55 particularly those related to filing of affidavits. The moving
party shall also submit an appropriate form of default judgment in the fashion of the draft
order attached hereto as Appendix A. Such compliance shall be completed no later than 14
days after the filing of the motion itself.
        2.        Within the 14-day period for compliance by the moving party, the party against
whom default judgment is sought shall have an opportunity to file substantiated opposition to
the default judgment motion and to request a hearing thereon.
        Case 1:19-cv-10477-JGD Document 11-1 Filed 06/12/19 Page 2 of 3



       3.      The Court will take up the motion for default judgment on the papers at the
conclusion of the 14 day period. Should the motion for default judgment at that time fail to
comply with Fed. R. Civ. P. 55, the motion will be denied with prejudice to any renewal of such
motion within six months of the denial. Any renewed motion for default judgment may not
include a request for interest, costs or attorneys' fees in the matter nor will such relief be
granted on any renewed motion for default.
       4.      Necessary and appropriate action with respect to this Standing Order shall be
taken by the moving party within 30 days of the date of the issuance of this Order. If for any
reason the moving party cannot take necessary and appropriate action, that party shall file an
affidavit describing the status of this case and show good cause why necessary and appropriate
action with respect to this Standing ORDER cannot be taken in a timely fashion and further why
this case should remain on the docket. Failure to comply with this paragraph will result in the
entry of dismissal of the moving party's claims for want of prosecution.


                                                      ROBERT M. FARRELL,
                                                      CLERK OF COURT


                                                      / s / Jolyne D’Ambrosio
                                                      By: Deputy Clerk
DATED: June 12, 2019
         Case 1:19-cv-10477-JGD Document 11-1 Filed 06/12/19 Page 3 of 3



                                            Appendix A

                                    UNITED STATES DISTRICT COURT
                                     DISTRICT OF MASSACHUSETTS




                         Plaintiff(s)


               v.                                     CIVIL ACTION NO.




                         Defendant(s)



                                        DEFAULT JUDGMENT

DEIN, M.J.

       Defendant                                                         having failed to plead or
otherwise defend in this action and its default having been entered,
       Now, upon application of plaintiff and affidavits demonstrating that defendant owes
plaintiff the sum of $                    , that defendant is not an infant or incompetent person
or in the military service of the United States, and that plaintiff has incurred costs in the sum of
$                    .
       It is hereby ORDERED, ADJUDGED AND DECREED that plaintiff recover from
defendant                                                        the sum of $                     ,
with interest as provided by law.
                                                      ROBERT M. FARRELL,
                                                      CLERK OF COURT




                                                      By: Deputy Clerk
DATED:
